Fourth Court of Appeals
                                     San Antonio, Texas
                                             July 20, 2017

                                        No. 04-17-00339-CV

                       IN RE MEDFINMANAGER, LLC and Joel Clapick

                                  Original Mandamus Proceeding1

                                               ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On May 26, 2017, relators filed a petition for writ of mandamus. The court has
considered the petition and the response filed by the real parties in interest, and is of the opinion
relators are not entitled to the relief sought. Accordingly, the petition for writ of mandamus is
DENIED. See TEX. R. APP. P. 52.8(a). The stay granted by this Court on June 9, 2017 is hereby
lifted. The court’s opinion will issue at a later date.

           It is so ORDERED on July 20, 2017.



                                                        _________________________________
                                                        Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2017.


                                                        ___________________________________
                                                        Luz Estrada
                                                        Chief Deputy Clerk




           1
          This proceeding arises out of Cause No. 2015CI16271, styled The Carlson Law Firm v. John Salas,
pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.
                                                 MINUTES
                                              Court of Appeals
                                       Fourth Court of Appeals District
                                             San Antonio, Texas

                                                July 20, 2017

                                            No. 04-17-00339-CV

                         IN RE MEDFINMANAGER, LLC and Joel Clapick

                                       Original Mandamus Proceeding2

                                                  ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

        On May 26, 2017, relators filed a petition for writ of mandamus. The court has
considered the petition and the response filed by the real parties in interest, and is of the opinion
relators are not entitled to the relief sought. Accordingly, the petition for writ of mandamus is
DENIED. See TEX. R. APP. P. 52.8(a). The stay granted by this Court on June 9, 2017 is hereby
lifted. The court’s opinion will issue at a later date.

           It is so ORDERED on July 20, 2017.

                                                          /s/ Sandee Bryan Marion
                                                          Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2017.


                                                          /s/ Luz Estrada
                                                          Luz Estrada
                                                          Chief Deputy Clerk




Entered this 20th day of July, 2017.                                      Vol ____ Page ____


           2
          This proceeding arises out of Cause No. 2015CI16271, styled The Carlson Law Firm v. John Salas,
pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.